DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-7 and 9-14 are pending wherein claims 1, 4-7 and 9 are amended, claim 8 is canceled and claims 10-14 are new. 

Status of the Previous Rejections 
	The previous rejection of claims 1-7 and 9 under 35 U.S.C. 103 as being unpatentable over Kaess (US 3,649,253) is withdrawn in view of the Applicant’s amendment to claim 1 and the Applicant’s arguments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (CN 1074048C). 
In regard to claims 1-2 and 7, Cao et al. (CN ‘048) discloses a method for producing silicon barium aluminosilicates wherein the finished component/alloy would have a composition relative to that of the instant invention as set forth below (Description, page 3). 
Element
Instant Claim
(weight percent)
Cao et al. (CN ‘048)
(weight percent)
Overlap
Ca
about 15 – 45 
2 – 25 
about 15 – 25 
Al
about 20 – 40 
2 – 29 
about 20 – 29 
Si
about 20 – 40 
10 – 60 
about 20 – 40
Ca+Si+Al
greater than about 90
14 – less than 100
greater than about 90 – less than 100
Fe
-
Remainder
Greater than 0


	The Examiner notes that the amounts of calcium, aluminum and silicon in the alloys disclosed by Cao et al. (CN ‘048) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of calcium, aluminum, and silicon from the alloys disclosed by Cao et al. (CN ‘048) because Cao et al. (CN ‘048) discloses the same utility throughout the disclosed ranges. 
	With respect to the recitation “wherein the alloy has a synergistic deoxidizing effect resulting from the chemical bonding between calcium, aluminum and silicon” in claim 3, since Cao et al. (CN ‘048) discloses calcium, aluminum and silicon in the same compound/alloy having substantially similar amounts, the claimed property would be expected. MPEP 2112.01 I. 
	With respect to the recitation “wherein the alloy is prepared from one or more of virgin lime, hydrated lime, limestone or other calcium carbonates as a calcium source” in claim 4, Cao et al. (CN ‘048) discloses quick lime (page 2). However, the Examiner notes that the source of the calcium would refer to the processing by which calcium is obtained whereas the claim is drawn to a product. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d  695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
	With respect to the recitation “wherein the alloy is prepared from one or more of bauxites or aluminum silicates as an aluminum source” in claim 5, Cao et al. (CN ‘048) discloses wherein the source of aluminum would be alumina (page 2). However, the Examiner notes that the source of the aluminum would refer to the processing by which aluminum is obtained whereas the claim is drawn to a product. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d  695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
	With respect to the recitation “wherein the alloy is prepared from one or more of quartz, quartzite, or aluminum silicates as a silicon source” in claim 6, Cao et al. (CN ‘048) discloses wherein the source of the silicon would be silica (page 2). However, the Examiner notes that the source of the silicon would refer to the processing by which silicon is obtained whereas the claim is drawn to a product. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d  695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.
	With respect to the recitation “wherein the alloy is prepared from one or more of slag, furnace filter powders, or other alloys of calcium, aluminum and silicon” in claim 9, Cao et al. (CN ‘048) discloses wherein steel scrap would be used which would include other alloys with small amounts of aluminum and silicon (page 2). However, the Examiner notes that the source of the source of the alloy would refer to the processing by which the alloy is obtained whereas the claim is drawn to a product. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d  695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.
	With respect to the recitation “wherein the sum total content of the calcium, aluminum, and silicon in the alloy is greater than about 95 weight percent of the alloy” in claim 11 and in regard to claim 12, Cao et al. (CN ‘048) discloses 2 to 25 weight percent calcium, 2 to 29 weight percent aluminum, and 10 to 60 weight percent silicon (page 2) with the balance being, which the sum of calcium, silicon and aluminum would overlap the range of the instant invention. Additionally, the balance must be iron, and thus would be greater than 0 and would overlap the range of less than 1 weight percent iron. 
	In regard to claims 13-14, Cao et al. (CN ‘048) does not require the presence of titanium or manganese and therefore Cao et al. (CN ‘048) would read on claims 13-14. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regard to claim 10, Cao et al. (CN ‘048) does not provide samples wherein the contents of calcium, aluminum and silicon are all greater than 30 weight percent and therefore clam 10 would distinguish from Cao et al. (CN ‘048). 



Response to Arguments
	Applicant’s arguments have been considered, but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759